UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: September 30, 2009 Item 1. Schedule of Investments: Putnam International Growth and Income Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (98.8%)(a) Shares Value Airlines (1.9%) Qantas Airways, Ltd. (Australia) 1,277,290 $3,217,269 Singapore Airlines, Ltd. (Singapore) 450,540 4,408,500 Automotive (3.1%) Bayerische Motoren Werke (BMW) AG (Germany) 46,479 2,242,704 Nissan Motor Co., Ltd. (Japan) 905,300 6,089,737 Porsche Automobil Holding SE (Preference) (Germany) 29,327 2,308,372 Valeo SA (France) (NON) 73,467 1,934,918 Banking (20.6%) Banco Bilbao Vizcaya Argentaria SA (Spain) 298,688 5,305,646 Banco do Brasil SA (Brazil) 167,600 2,953,475 Banco Santander Central Hispano SA (Spain) 529,178 8,524,211 Bank of China Ltd. (China) 3,699,000 1,935,078 Barclays PLC (United Kingdom) 860,525 5,095,900 BNP Paribas (Rights) (France) (NON) 48,950 106,090 BNP Paribas SA (France) 48,950 3,913,858 Commonwealth Bank of Australia (Australia) 47,758 2,172,515 DBS Group Holdings, Ltd. (Singapore) 285,000 2,668,927 DnB NOR ASA (Norway) (NON) 183,127 2,125,062 HSBC Holdings PLC (London Exchange) (United Kingdom) 1,034,810 11,858,488 KBC Groupe SA (Belgium) (NON) 39,972 2,009,214 Korea Exchange Bank (South Korea) 209,800 2,454,102 Lloyds Banking Group PLC (United Kingdom) 1,338,916 2,222,224 National Australia Bank, Ltd. (Australia) 185,183 5,007,683 National Bank of Canada (Canada) (S) 88,320 4,923,296 National Bank of Greece SA (Greece) (NON) 142,461 5,111,187 Royal Bank of Canada (Canada) (S) 43,195 2,327,378 Societe Generale (France) 50,788 4,090,567 Toronto-Dominion Bank (Canada) (S) 112,890 7,319,195 Beverage (1.1%) Britvic PLC (United Kingdom) 534,904 3,017,801 Carlsberg A/S Class B (Denmark) 20,653 1,497,537 Broadcasting (1.4%) Gestevision Telecinco SA (Spain) 145,944 1,842,270 Mediaset SpA (Italy) 511,416 3,579,826 Chemicals (1.9%) BASF SE (Germany) 73,140 3,878,316 CF Industries Holdings, Inc. 17,933 1,546,363 Nitto Denko Corp. (Japan) 73,400 2,236,098 Commercial and consumer services (2.0%) Kloeckner & Co., AG (Germany) (NON) (S) 78,467 1,799,445 LG Corp. (South Korea) 57,643 3,855,534 TUI Travel PLC (United Kingdom) 613,842 2,501,328 Computers (1.1%) Fujitsu, Ltd. (Japan) 658,000 4,268,583 Conglomerates (3.3%) Mitsubishi Corp. (Japan) 145,100 2,918,829 Mitsui & Co., Ltd. (Japan) 284,800 3,712,563 Tyco International, Ltd. 72,230 2,490,490 Vivendi SA (France) 126,934 3,930,478 Construction (1.2%) CRH PLC (Ireland) 91,667 2,537,753 HeidelbergCement AG (Germany) 21,972 1,423,457 HeidelbergCement AG (Rights) (Germany) (NON) 21,972 117,442 HeidelbergCement AG 144A (Germany) (NON) 14,523 940,873 Consumer finance (0.2%) Credit Saison Co., Ltd. (Japan) 81,400 953,313 Distribution (0.8%) Jardine Cycle & Carriage, Ltd. (Singapore) 182,000 3,122,243 Electric utilities (1.9%) CEZ AS (Czech Republic) 62,514 3,340,393 E.On AG (Germany) 40,703 1,727,367 RWE AG (Germany) 29,340 2,727,020 Electrical equipment (0.7%) Mitsubishi Electric Corp. (Japan) 349,000 2,625,603 Electronics (3.2%) Epistar Corp. 144A GDR (Taiwan) (F)(NON) 20,522 370,480 Garmin, Ltd. 43,900 1,656,786 Hynix Semiconductor, Inc. (South Korea) (NON) 45,140 758,729 LG Display Co., Ltd. (South Korea) 63,210 1,819,364 LG Electronics, Inc. (South Korea) 31,675 3,361,638 United Microelectronics Corp. ADR (Taiwan) (NON) (S) 556,900 2,116,220 Venture Corp., Ltd. (Singapore) 421,000 2,677,168 Engineering and construction (0.8%) Vinci SA (France) 54,962 3,111,602 Financial (2.0%) Irish Life & Permanent PLC (Ireland) 229,820 1,891,402 ORIX Corp. (Japan) 24,600 1,498,123 ORIX Corp. 144A (Japan) (NON) 6,850 417,160 Shinhan Financial Group Co., Ltd. (South Korea) (NON) 106,060 4,245,472 Food (3.7%) J Sainsbury PLC (United Kingdom) 756,619 3,935,648 Kerry Group PLC Class A (Ireland) 104,643 2,995,673 Metro, Inc. (Canada) 54,557 1,787,238 Nestle SA (Switzerland) 45,149 1,925,241 Toyo Suisan Kaisha, Ltd. (Japan) 150,000 4,070,947 Insurance (6.6%) ACE, Ltd. 95,686 5,115,374 AXA SA (France) 246,318 6,673,099 Fairfax Financial Holdings, Ltd. (Canada) 9,000 3,351,344 RSA Insurance Group PLC (United Kingdom) 1,405,723 3,010,312 Zurich Financial Services AG (Switzerland) 34,224 8,146,211 Investment banking/Brokerage (2.7%) Credit Suisse Group (Switzerland) 75,350 4,183,686 Deutsche Bank AG (Germany) 32,274 2,478,658 GAM Holding, Ltd. Class B (Ireland) 37,298 1,863,820 Mediobanca SpA (Italy) 161,607 2,210,379 Machinery (0.4%) China National Materials Co., Ltd. (China) 1,807,000 1,534,543 Medical technology (0.4%) Covidien PLC (Ireland) 39,438 1,706,088 Metals (2.3%) ArcelorMittal (Luxembourg) 68,304 2,555,623 BHP Billiton, Ltd. (Australia) 66,671 2,204,174 Korea Zinc Co., Ltd. (South Korea) 13,270 1,965,058 Noble Group, Ltd. (Hong Kong) 1,365,000 2,352,413 Natural gas utilities (0.5%) Tokyo Gas Co., Ltd. (Japan) 522,000 2,169,371 Office equipment and supplies (0.8%) Canon, Inc. (Japan) 82,900 3,321,677 Oil and gas (9.4%) Australian Worldwide Exploration, Ltd. (Australia) 381,097 910,403 BG Group PLC (United Kingdom) 90,692 1,577,808 BP PLC (United Kingdom) 1,501,515 13,289,556 Nexen, Inc. (Canada) 170,242 3,879,497 Nippon Mining Holdings, Inc. (Japan) 345,500 1,686,039 Repsol YPF SA (Spain) 80,057 2,179,407 Royal Dutch Shell PLC Class B (United Kingdom) 224,074 6,225,824 StatoilHydro ASA (Norway) 76,682 1,727,809 Total SA (France) (S) 103,236 6,138,615 Pharmaceuticals (6.0%) Astellas Pharma, Inc. (Japan) 103,000 4,239,307 Fujirebio, Inc. (Japan) 102,000 3,326,817 Novartis AG (Switzerland) 129,583 6,487,909 Ono Pharmaceutical Co., Ltd. (Japan) 30,900 1,604,729 Roche Holding AG (Switzerland) 39,757 6,430,376 UCB SA (Belgium) 41,111 1,736,253 Real estate (3.1%) Brookfield Properties Corp. (Canada) 236,708 2,690,418 Cheung Kong Holdings, Ltd. (Hong Kong) 213,000 2,682,092 Japan Retail Fund Investment Corp. (Japan) (R) 478 2,598,075 Leopalace21 Corp. (Japan) 214,600 1,714,327 Wharf (Holdings), Ltd. (Hong Kong) 478,000 2,521,891 Retail (2.0%) Koninklijke Ahold NV (Netherlands) 260,705 3,138,202 Lawson, Inc. (Japan) 60,900 2,835,254 Next PLC (United Kingdom) 69,626 1,996,941 Semiconductor (0.6%) Tokyo Electron, Ltd. (Japan) 35,400 2,241,205 Software (0.7%) Longtop Financial Technologies Ltd. ADR (China) (NON) 99,156 2,821,980 Technology services (0.7%) Perfect World Co., Ltd. ADR (China) (NON) 56,681 2,726,356 Telecommunications (5.4%) America Movil SAB de CV ADR Ser. L (Mexico) 51,831 2,271,753 BCE, Inc. (Canada) 124,000 3,063,721 France Telecom SA (France) 114,571 3,054,394 KDDI Corp. (Japan) 533 3,002,985 KT Corp. (South Korea) 61,510 2,118,959 Tele2 AB Class B (Sweden) 117,750 1,565,464 Vodafone Group PLC (United Kingdom) 2,816,100 6,319,050 Telephone (1.3%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 115,800 5,354,169 Tobacco (0.8%) Japan Tobacco, Inc. (Japan) 927 3,161,808 Transportation (0.6%) DP World, Ltd. (United Arab Emirates) 4,081,267 2,285,510 Transportation services (1.8%) ComfortDelgro Corp., Ltd. (Singapore) 2,997,000 3,409,840 Deutsche Post AG (Germany) 198,897 3,728,189 Trucks and parts (1.1%) Aisin Seiki Co., Ltd. (Japan) 102,000 2,468,279 Toyoda Gosei Co., Ltd. (Japan) (S) 60,800 1,764,689 Water Utilities (0.7%) Guangdong Investment, Ltd. (China) 5,356,000 2,636,246 Total common stocks (cost $338,168,311) WARRANTS (0.0%)(a)(NON) Expiration date Strike Price Warrants Value Mediobanca SpA (Italy) (F) 3/18/11 EUR 9.00 153,912 $10,954 ` U.S. TREASURY OBLIGATIONS (0.1%)(a) Principal Value amount U.S. Treasury Notes 3 5/8s May 15, 2013 (i) 320,066 $320,066 Total U.S. treasury obligations (cost $320,066) SHORT-TERM INVESTMENTS (7.3%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) $4,861,876 $4,861,876 Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) 23,080,509 23,080,474 U.S. Treasury Bills for an effective yield of 0.34%, July 15, 2010 (SEGSF) 670,000 668,160 U.S. Treasury Bills with effective yields ranging from 0.21% to 0.62%, December 19, 2009 (SEGSF) (i) 567,920 567,667 Total short-term investments (cost $29,178,229) TOTAL INVESTMENTS Total investments (cost $367,677,721)(b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 (aggregate face value $124,593,905) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $25,328,670 $23,917,744 10/21/09 $1,410,926 British Pound 20,636,975 21,010,819 10/21/09 (373,844) Canadian Dollar 6,654,670 6,593,584 10/21/09 61,086 Danish Krone 2,189,899 2,179,740 10/21/09 10,159 Euro 28,838,962 27,981,133 10/21/09 857,829 Japanese Yen 22,485,157 21,823,533 10/21/09 661,624 Norwegian Krone 6,598,138 6,291,648 10/21/09 306,490 Swedish Krona 12,702,253 12,183,921 10/21/09 518,332 Swiss Franc 2,666,398 2,611,783 10/21/09 54,615 Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 (aggregate face value $94,214,865) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $10,396,191 $9,884,727 10/21/09 $(511,464) British Pound 8,282,988 8,385,681 10/21/09 102,693 Canadian Dollar 2,184,236 2,164,275 10/21/09 (19,961) Euro 18,751,468 18,225,260 10/21/09 (526,208) Hong Kong Dollar 2,565,501 2,565,516 10/21/09 15 Japanese Yen 23,848,328 23,132,762 10/21/09 (715,566) Norwegian Krone 7,601,751 7,251,995 10/21/09 (349,756) Singapore Dollar 13,123,317 12,967,184 10/21/09 (156,133) Swedish Krona 4,041,512 3,878,010 10/21/09 (163,502) Swiss Franc 5,895,840 5,759,455 10/21/09 (136,385) Total Key to holding's currency abbreviations EUR Euro NOTES (a) Percentages indicated are based on net assets of $398,898,027. (b) The aggregate identified cost on a tax basis is $353,213,734, resulting in gross unrealized appreciation and depreciation of $83,255,814 and $12,950,963, respectively, or net unrealized appreciation of $70,304,851. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at September 30, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $23,080,474. The fund received cash collateral of $16,455,053 which is pooled with collateral of other Putnam funds into 3 issues of short-term investments. (e) In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,619, for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $40,501,486 and $44,003,300, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820, Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. On September 30, 2009, fair value pricing was also used for certain foreign securities in the portfolio. (i) Securities purchase with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2009. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR and GDR after the name of a foreign holding stands for American Depository Receipts and Global Depository Receipts represent ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): Japan 17.6 % United Kingdom 15.3 France 8.2 Canada 7.3 Switzerland 6.8 Germany 5.8 South Korea 5.1 Spain 4.5 Singapore 4.1 Australia 3.4 China 2.9 Ireland 2.7 United States 4.3 Hong Kong 1.9 Italy 1.4 Greece 1.3 Norway 1.0 Belgium 0.9 Czech Republic 0.8 Netherlands 0.8 Brazil 0.7 Luxembourg 0.6 Taiwan 0.6 United Arab Emirates 0.6 Mexico 0.6 Other 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $180,420 at September 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $1,427,080 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $578,982. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Purchaser) managed by Putnam Management. Under the Agreement, the fund sold to the Purchaser the funds right to receive, in the aggregate, $1,725,299 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreement is valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials 12,999,827 8,757,743 Capital goods 3,111,602 11,714,791 Communication services 16,274,382 10,476,113 Conglomerates 6,420,968 6,631,392 Consumer cyclicals 18,205,804 9,945,271 Consumer staples 18,297,340 13,190,252 Energy 35,018,516 2,596,442 Financial 109,500,494 30,868,758 Health care 16,360,626 9,170,853 Technology 9,321,342 15,126,687 370,480 Transportation 6,013,699 11,035,609 Utilities and power 7,794,780 4,805,617 Total common stocks U. S. Treasury Obligations 320,066 Warrants 10,954 Short-term investments 4,861,876 24,316,301 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include forward currency contracts. The following is a reconciliation of Level 3 assets as of September 30, 2009: Investments in securities: Change in net Net Balance Accrued unrealized Net transfers in Balance as of as of June 30, discounts/ Realized appreciation/ purchases/ and/or out September 30, premiums gain/(loss) (depreciation)  sales of Level 3 Common stocks: Technology $ 103,694 266,786 370,480 Total common stocks $ 103,694 266,786 Warrants $ 10,954 Totals: $ $381,434  Includes $114,648 related to Level 3 securities still held at period end. Change in net Net Balance Accrued unrealized Net transfers in Balance as of as of June 30, discounts/ Realized appreciation/ purchases/ and/or out September 30, 2009  premiums gain/(loss) (depreciation)  sales of Level 3 2009  Other financial instruments: $ $ $  Includes $(13,654) related to Level 3 securities still held at period end.   Includes amount receivable under receivable purchase agreement. Market Values of Derivative Instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts 3,984,797 2,953,847 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009 Certifications I, Charles E. Porter, the Principal Executive Officer of the funds listed on Attachment A, certify that: 1. I have reviewed each report on Form N-Q of the funds listed on Attachment A: 2. Based on my knowledge, each report does not contain any untrue statements of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by each report; 3. Based on my knowledge, the schedules of investments included in each report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrants and have: a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which each report is being prepared; b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and d) disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer and I have disclosed to each registrants auditors and the audit committee of each registrants board of directors (or persons performing the equivalent functions): a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect each registrants ability to record, process, summarize, and report financial information; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in each registrants internal control over financial reporting. /s/ Charles E. Porter Date: November 24, 2009 Charles E. Porter Principal Executive Officer UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: September 30, 2009 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Advertising and marketing services (1.4%) comScore, Inc. (NON) 52,600 $947,326 ValueClick, Inc. (NON) 79,700 1,051,243 Aerospace and defense (0.6%) AeroVironment, Inc. (NON) 27,430 770,509 Automotive (1.6%) ArvinMeritor, Inc. 145,400 1,137,028 Oshkosh Corp. 37,700 1,166,061 Basic materials (0.5%) Metabolix, Inc. (NON) (S) 70,700 726,796 Biotechnology (5.8%) Alexion Pharmaceuticals, Inc. (NON) (S) 22,900 1,019,966 Auxilium Pharmaceuticals, Inc. (NON) 13,900 475,519 Exelixis, Inc. (NON) (S) 99,600 635,448 Facet Biotech Corp. (NON) 25,800 446,082 Momenta Pharmaceuticals, Inc. (NON) 40,200 426,522 Nabi Biopharmaceuticals (NON) 208,598 748,867 Orexigen Therapeutics, Inc. (NON) (S) 201,662 1,986,371 PDL BioPharma, Inc. 114,000 898,320 Sequenom, Inc. (NON) (S) 88,200 284,886 United Therapeutics Corp. (NON) 28,600 1,401,114 Broadcasting (0.6%) LodgeNet Interactive Corp. (NON) (S) 116,700 881,085 Chemicals (4.1%) Cambrex Corp. (NON) 140,100 882,630 Koppers Holdings, Inc. 37,100 1,100,015 OM Group, Inc. (NON) 17,000 516,630 W.R. Grace & Co. (NON) 116,500 2,532,710 Zoltek Cos., Inc. (NON) (S) 83,400 875,700 Coal (1.1%) Alpha Natural Resources, Inc. (NON) 46,129 1,619,128 Commercial and consumer services (4.7%) ABM Industries, Inc. 54,800 1,152,992 Emergency Medical Services Corp. Class A (NON) 13,859 644,444 Exponent, Inc. (NON) 23,200 653,544 EZCORP, Inc. Class A (NON) 114,000 1,557,240 Healthcare Services Group, Inc. 58,022 1,065,284 Sotheby's Holdings, Inc. Class A (S) 98,100 1,690,263 Communications equipment (3.1%) ADC Telecommunications, Inc. (NON) (S) 271,500 2,264,310 ARRIS Group, Inc. (NON) (S) 31,800 413,718 F5 Networks, Inc. (NON) 45,700 1,811,091 Computers (9.9%) 3Com Corp. (NON) 201,800 1,055,414 ANSYS, Inc. (NON) (S) 27,300 1,022,931 Brocade Communications Systems, Inc. (NON) 482,800 3,794,808 Commvault Systems, Inc. (NON) 30,300 628,725 Compellent Technologies, Inc. (NON) 45,379 819,091 Emulex Corp. (NON) 116,100 1,194,669 National Instruments Corp. 26,500 732,195 Netezza Corp. (NON) 137,500 1,545,500 Silicon Graphics International Corp. (NON) 200,400 1,344,684 SXC Health Solutions Corp. (NON) 28,500 1,333,515 Teradata Corp. (NON) 27,300 751,296 Consumer (1.2%) Blue Nile, Inc. (NON) 13,100 813,772 Scotts Miracle-Gro Co. (The) Class A 20,600 884,770 Consumer finance (0.7%) Dollar Financial Corp. (NON) 61,300 982,026 Distribution (0.8%) Beacon Roofing Supply, Inc. (NON) 30,300 484,194 Houston Wire & Cable Co. (S) 58,000 640,900 Electronics (6.8%) A123 Systems, Inc. (NON) 1,599 34,091 American Superconductor Corp. (NON) (S) 41,600 1,395,264 Cavium Networks, Inc. (NON) (S) 42,400 910,328 Integrated Device Technology, Inc. (NON) 234,900 1,587,924 International Rectifier Corp. (NON) 59,500 1,159,655 Maxwell Technologies, Inc. (NON) (S) 68,300 1,258,769 Silicon Laboratories, Inc. (NON) 32,500 1,506,700 Skyworks Solutions, Inc. (NON) 50,700 671,268 Technitrol, Inc. 82,000 755,220 Zoran Corp. (NON) 43,700 503,424 Energy (oil field) (3.8%) Bolt Technology Corp. (NON) 60,500 760,485 Complete Production Services, Inc. (NON) 64,900 733,370 Natural Gas Services Group, Inc. (NON) 26,600 468,692 Oceaneering International, Inc. (NON) 11,300 641,275 Subsea 7, Inc. (Norway) (NON) 93,000 1,250,195 TETRA Technologies, Inc. (NON) 86,400 837,216 Willbros Group, Inc. (NON) 44,700 680,781 Energy (other) (1.1%) Comverge, Inc. (NON) (S) 80,700 985,347 Evergreen Solar, Inc. (NON) (S) 214,073 411,020 Real Goods Solar, Inc. Class A (NON) 67,360 181,198 Engineering and construction (1.7%) Aecom Technology Corp. (NON) 23,200 629,648 EMCOR Group, Inc. (NON) 41,900 1,060,908 ENGlobal Corp. (NON) 198,200 816,584 Environmental (1.5%) Clean Harbors, Inc. (NON) 28,000 1,575,280 Metalico, Inc. (NON) (S) 126,500 527,505 Forest products and packaging (0.6%) Rock-Tenn Co. Class A 19,300 909,223 Health-care services (4.2%) Allos Therapeutics, Inc. (NON) 70,300 509,675 AMN Healthcare Services, Inc. (NON) 54,800 521,148 athenahealth, Inc. (NON) (S) 24,500 940,065 Cross Country Healthcare, Inc. (NON) 88,100 820,211 Health Management Associates, Inc. Class A (NON) 101,400 759,486 IPC The Hospitalist Co., Inc. (NON) 32,600 1,025,270 LifePoint Hospitals, Inc. (NON) 23,600 638,616 Quality Systems, Inc. (S) 14,300 880,451 Homebuilding (0.6%) Ryland Group, Inc. (The) (S) 38,474 810,647 Investment banking/Brokerage (2.8%) Evercore Partners, Inc. Class A 39,300 1,148,346 GFI Group, Inc. 141,000 1,019,430 SWS Group, Inc. 125,013 1,800,187 Lodging/Tourism (0.2%) Choice Hotels International, Inc. 11,200 347,872 Machinery (0.9%) Briggs & Stratton Corp. 22,100 428,961 Lindsay Corp. 22,900 901,802 Manufacturing (1.1%) Mueller Water Products, Inc. Class A 136,100 745,828 Trinity Industries, Inc. 52,100 895,599 Medical technology (5.6%) Bruker BioSciences Corp. (NON) 129,100 1,377,497 ev3, Inc. (NON) 85,800 1,056,198 Medical Action Industries, Inc. (NON) 23,500 283,645 Natus Medical, Inc. (NON) 56,800 876,424 NuVasive, Inc. (NON) 22,400 935,424 NxStage Medical, Inc. (NON) (S) 64,500 431,505 Steris Corp. (S) 27,000 822,150 Thoratec Corp. (NON) 29,200 883,884 Volcano Corp. (NON) 82,260 1,383,613 Metal fabricators (0.7%) Haynes International, Inc. (NON) 32,600 1,037,332 Metals (1.6%) Horsehead Holding Corp. (NON) 126,200 1,479,064 New Gold, Inc. (Canada) (NON) 44,676 169,322 Royal Gold, Inc. 12,900 588,240 Oil and gas (3.2%) Approach Resources, Inc. (NON) 53,600 486,688 Arena Resources, Inc. (NON) 17,700 628,350 Brigham Exploration Co. (NON) 71,624 650,346 Comstock Resources, Inc. (NON) 12,353 495,108 Concho Resources, Inc. (NON) 20,900 759,088 EXCO Resources, Inc. (NON) (S) 31,200 583,128 Rosetta Resources, Inc. (NON) 68,100 1,000,389 Pharmaceuticals (1.8%) Rigel Pharmaceuticals, Inc. (NON) 83,459 684,364 Salix Pharmaceuticals, Ltd. (NON) 44,089 937,332 Santarus, Inc. (NON) (S) 280,100 921,529 Real estate (1.6%) Chimera Investment Corp. (R) (S) 202,300 772,786 Jones Lang LaSalle, Inc. 20,500 971,085 Tanger Factory Outlet Centers (R) 12,900 481,686 Restaurants (2.0%) AFC Enterprises (NON) 177,600 1,495,392 Einstein Noah Restaurant Group, Inc. (NON) 118,200 1,423,128 Retail (4.9%) Aeropostale, Inc. (NON) (S) 23,900 1,038,933 Chico's FAS, Inc. (NON) 58,000 754,000 Jo-Ann Stores, Inc. (NON) 21,385 573,760 Men's Wearhouse, Inc. (The) 43,000 1,062,100 OfficeMax, Inc. 136,900 1,722,202 Tractor Supply Co. (NON) 11,600 561,672 Wolverine World Wide, Inc. 53,200 1,321,488 Semiconductor (3.2%) ATMI, Inc. (NON) 47,400 860,310 Cymer, Inc. (NON) 44,900 1,744,814 Formfactor, Inc. (NON) 42,596 1,018,896 Varian Semiconductor Equipment (NON) 31,300 1,027,892 Shipping (1.1%) D/S Norden (Denmark) 23,394 883,817 Wabtec Corp. 17,300 649,269 Software (3.4%) Blackboard, Inc. (NON) 16,800 634,704 MedAssets, Inc. (NON) (S) 53,100 1,198,467 Omnicell, Inc. (NON) 81,300 905,682 PROS Holdings, Inc. (NON) 17,718 150,426 TIBCO Software, Inc. (NON) 140,500 1,333,345 Vocus, Inc. (NON) 32,800 685,192 Staffing (0.4%) Kenexa Corp. (NON) 44,800 603,904 Technology (0.4%) Unisys Corp. (NON) (S) 233,800 624,246 Technology services (2.9%) FalconStor Software, Inc. (NON) 50,700 251,979 Global Sources, Ltd. (Bermuda) (NON) 178,000 1,222,860 IHS, Inc. Class A (NON) 19,500 997,035 Mercury Computer Systems, Inc. (NON) 62,592 617,157 SAVVIS, Inc. (NON) 68,300 1,080,506 Telecommunications (1.7%) Aruba Networks, Inc. (NON) 105,200 929,968 EchoStar Corp. Class A (NON) 40,400 745,784 NeuStar, Inc. Class A (NON) 35,700 806,820 Textiles (2.5%) Gymboree Corp. (The) (NON) 16,100 778,918 Perry Ellis International, Inc. (NON) 50,408 808,544 Phillips-Van Heusen Corp. 47,100 2,015,409 Waste Management (0.6%) Calgon Carbon Corp. (NON) 61,400 910,562 Total common stocks (cost $115,046,523) UNITS (0.4%)(a) Units Value Optisolar Holdings, LLC Class B-1 zero % cv. pfd. membership units (acquired 7/30/08, cost $509,640) (Private) (F) (RES) 274,000 $509,640 Total units (cost $509,640) SHORT-TERM INVESTMENTS (11.8%)(a) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) $17,000,210 $16,999,963 Total short-term investments (cost $16,999,963) TOTAL INVESTMENTS Total investments (cost $132,556,126) (b) WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $152,282) (Unaudited) Contract Expiration date/ amount strike price Value ADC Telecomunications, Inc. (Call) $141,500 Oct-09/$9.05 $20,941 Clean Harbors, Inc. (Call) 14,600 Oct-09/$62.69 559 Evergreen Solar, Inc. (Call) 214,073 Oct-09/$1.77 46,778 EXCO Resources, Inc. (Call) 31,200 Oct-09/$14.82 123,375 Phillips-Van Heusen Corp. (Call) 24,550 Oct-09/$41.46 53,626 Silicon Laboratories, Inc. (Call) 21,400 Oct-09/$49.48 7,289 SWS Group, Inc. (Call) 65,157 Oct-09/$14.80 22,061 Teradata Corp. (Call) 27,300 Oct-09/$28.14 10,980 Varian Semiconductor Equipment (Call) 16,300 Oct-09/$33.07 16,975 Total NOTES (a) Percentages indicated are based on net assets of $143,772,116. (b) The aggregate identified cost on a tax basis is $133,418,878, resulting in gross unrealized appreciation and depreciation of $33,634,234 and $7,151,855, respectively, or net unrealized appreciation of $26,482,379. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at September 30, 2009 was $509,640, or 0.4% of net assets. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $16,407,213. The fund received cash collateral of $16,999,963 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $557 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $14,307,431 and $14,307,431, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2009. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. For the period ended September 30, 2009, the transaction volume of Purchased options contracts was minimal. The fund had an average contract amount of approximately $400,000 on Written options contracts for the period ended September 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $302,584 on derivative contracts subject to the Master Agreements. In September 2006, ASC 820 was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $9,780,330 $ $ Capital goods 10,300,518 Communication services 2,482,572 Consumer cyclicals 25,440,597 Consumer staples 4,647,518 Energy 13,171,804 Financial 7,175,546 Health care 25,011,582 Technology 42,848,101 Transportation 1,533,086 Total common stocks Units 509,640 Short-term investments 16,999,963 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include written options. The following is a reconciliation of Level 3 assets as of September 30, 2009: Investments in securities: Change in net Net Balance as of unrealized Net transfers in Balance as of June Return of Realized appreciation/ purchases/ and/or out September 30, 2009 capital gain/(loss) (depreciation) sales of Level 3 30, 2009 Units $(1,189,160) $ Totals: $ Market Values of Derivative Instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $ $302,584 Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009 Certifications I, Charles E. Porter, the Principal Executive Officer of the funds listed on Attachment A, certify that: 1. I have reviewed each report on Form N-Q of the funds listed on Attachment A: 2. Based on my knowledge, each report does not contain any untrue statements of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by each report; 3. Based on my knowledge, the schedules of investments included in each report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrants and have: a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which each report is being prepared; b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and d) disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer and I have disclosed to each registrants auditors and the audit committee of each registrants board of directors (or persons performing the equivalent functions): a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect each registrants ability to record, process, summarize, and report financial information; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in each registrants internal control over financial reporting. /s/ Charles E. Porter Date: November 24, 2009 Charles E. Porter Principal Executive Officer
